Gordon, J.,
delivered the opinion of the court.
Appellants Board of Supervisors of Arlington County and Henry E. Howell, Jr. attack the December 22, 1969 decision of the State *65Corporation Commission for substantially the same reasons advanced by the appellant in Board of Supervisors of Fairfax County v. Chesapeake and Potomac Telephone Company of Virginia (Record No. 7504). Our decision in that case, p. 57 supra, controls this appeal.
Appellant Henry E. Howell, Jr., a member of the General Assembly of Virginia, also appeals from the refusal of the Commission to continue the hearing held on December 22, 1969. Senator Howell invoked the provisions of Code § 30-5, entitling a member of the General Assembly to a continuance under certain conditions, but the Commission held that section inapplicable. Since the decision reached by the Commission had no effect, Board of Supervisors of Fairfax County v. Chesapeake and Potomac Telephone Company of Virginia, p. 57 supra, the refusal of the Commission to continue the hearing was of no moment.

Vacated and remanded.